DETAILED ACTION 
This office action is in response to claims filed on 04/29/2021. Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 5 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ko et al. US 20150171780 A1 (Hereinafter “Ko”).
Regarding Claim 1, Ko teaches a motor control circuit (Fig. 2A, 100) to control a motor driver (Fig. 2A, 300), comprising: 
a first storage region (Fig. 4A, 113); and 
a second storage region (Fig. 4A, 116), wherein 
the first storage region stores a control algorithm of the motor control circuit and a first parameter group to be used by the control algorithm([0056], the ZCP detecting unit 110 may sequentially store the back-electromotive force values converted into the digital values by the first storing module 113 including first to fifth registers 113a to 113f (8 bits)), and 
the second storage region can store a second parameter group to be used by the control algorithm ([0056], sequentially store the comparison result values by the to second storing module 116 including first to sixth registers 116a to 116f (1 bit)).
Regarding Claim 5, Ko teaches a motor drive control apparatus (Fig. 1, 10), comprising: 
the motor control circuit according to claim 1 (Fig. 2A, 100); and 
a motor driver configured to drive the motor based on a drive control signal outputted from the motor control circuit ([0046] The motor driver 100 may measure a position and a rotation speed of a rotor (not shown) using the position information of the ZCPs (S170) on the assumption that the position information of the ZCPs is valid in the case in which comparison result values having the same value after the changed comparison result values form a pattern continuously accumulated three times or more and may generate pulse width modulation (PWM) signals for controlling a switching operation of the inverter 300 and phase shifting of the respective phases (S180) to perform the phase shifting of the respective phases (S190)).
Allowable Subject Matter
Claims 6-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
determining whether the first parameter group or the second parameter group is used by the control algorithm to execute a motor control program based on the value of the specification parameter; and executing of the control algorithm the motor control program using the determined parameter group.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuwahara et al. US 20190039645 A1 teaches count values stored in first and second memory units.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846